DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “the present disclosure provides”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph 188, lines 9-10, “the required consumption current obtained from one measurement of the physiological one measurement period” is unclear and should be amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 20 recites “the biosensor is implanted into the living body.” Under the broadest reasonable interpretation, the claim encompasses a human organism. To overcome this rejection, “the living body” should be recited as an object of functional language, i.e., “the biosensor is configured to be implanted into the living body.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite in step (e) “measuring the physiological signal and a consumed amount of the silver halide.” It is understood in light of the specification that the consumed amount of silver halide is not directly measured, but rather calculated or estimated from the current applied to the electrodes (“In the present invention, the amount or value of capacity (with the unit “coulomb” and represented by the symbol “C”) of AgCl is defined by calculating the area under the current curve, so the consumption amount of AgCl in the measurement mode is Ia*Tl,” paragraph 42 of the filed specification). Since the claim scope is not necessarily directed to “measuring” (i.e., directly using a value of an output signal) the consumed amount of silver halide, Examiner suggests amending the claim to instead recite “calculating” or “estimating” the consumed amount of the silver halide during the measurement period. 
Claim 2 recites “the required consumption range is associated with the physiological parameter.” It is understood in light of the specification that the required consumption range is not associated with a value of the physiological parameter, but rather the time it takes to measure a parameter (“For example, the required consumption current obtained from one measurement of the physiological one measurement period lasts for 30 seconds, then the required consumption amount of the silver chloride is 3000 nC (or 0.003 mC), which is obtained by multiplying 100 nA by 30 sec,” paragraph 188 of the filed specification). Examiner suggests amending the claim to recite “associated with the measurement period of the physiological parameter”.
Claim 6 recites “the consumption amount”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending to instead recite “the consumed amount” which is consistent with the limitation recited in step (e) of claim 1.
Claim 8 recites “stopping applying the measurement voltage, during which the silver halide is consumed”. It is understood in light of the specification that the silver halide is consumed when the measurement voltage is applied, not when the measurement voltage is stopped (see at least paragraph 231 of Applicant’s specification). Examiner suggests amending the claim as follows to indicate that silver halide is consumed during application of the measurement voltage and not when the measurement voltage is stopped: “…to obtain the physiological parameter, during which the silver halide is consumed; stopping applying the measurement voltage
In claim 9, lines 7-8, it is also suggested to amend the claim for the same reasoning stated in the rejections of claims 6 and 8 above: “…to obtain the physiological parameter, during which the silver halide is consumed; stopping applying the measurement voltage
Claim 10 recites “applying the replenishment voltage between the counter electrode…thereby the second silver halide of the second counter electrode being replenished.” It would seem that in order to replenish the silver halide of the second counter electrode, the second counter electrode should be driven. Examiner suggests the following amendment: “applying the replenishment voltage between the second counter electrode…”
Claim 11 recites “applying the replenishment voltage between the counter electrode…thereby the second silver halide consumed on one of the counter electrode and the second counter electrode being replenished.” It is unclear how applying the replenishment voltage to the counter electrode would restore the second silver halide to either of the counter electrode or the second counter electrode. It seems that either the replenishment voltage is applied to the counter electrode, thereby restoring the silver halide of the counter electrode, or the replenishment voltage is applied to the second counter electrode, thereby restoring the second silver halide of the second counter electrode. The claim should be amended to clarify the claim scope. For the purposes of examination, any reference disclosing either of the two interpretations will be examined. 
Claim 13 recites method steps for making the biosensor (defining a required consumption range and determining the initial amount) and its intended use (maintaining an amount of the silver halide within a safe storage range. As stated in MPEP 2113, the patentability of a product does not depend on its method of production and only the structure implied by the process steps are considered when assessing the patentability of the claim. If Applicant intends for the step limitations and intended use limitations to have patentable weight in an apparatus claim, the limitations should instead be amended to recite structure and functional language performed by components of the device. For example, “the initial amount defined by a sum of an upper limit of a required consumption range and a buffer amount” and “a circuit configured to drive the counter electrode and the working electrode during the first replenishment period and control a required replenishment amount range of the silver halide during the first replenishment period to maintain an amount of the silver halide within a safe storage range, the safe storage range defined as the range between the initial amount and the buffer amount.”
Claim 13, lines 15-16, recites the limitation “the replenishment period”. There is insufficient antecedent basis for this limitation in the claim. It seems in claim 13, “the replenishment period” is referring to “a first replenishment period” recited earlier in lines 7-8. Examiner suggests amending the limitation in lines 15-16 to instead recite “the first replenishment period”. 
Claim 14, line 3, also recites the limitation “the replenishment period” without sufficient antecedent basis. It is unclear if the auxiliary electrode should be driven during the first replenishment period recited in claim 1 or a different replenishment period. Since it seems that only one of the working electrode and the auxiliary electrode should be replenished in a replenishment period, the latter interpretation will be followed to expedite prosecution. Examiner suggest amending the limitation to instead recite “a second” or “a different” replenishment period. Examiner notes that additional amendments to claim 14 are suggested in the 112(d) rejection below.
Claims 18 and 20 recite “the living body”. There is insufficient antecedent basis for this limitation in the claims. Examiner suggests amending the limitation to instead read “a [[the]] living body”.
Claims 3-5, 7, 15-17, and 19 are rejected by virtue of their respective dependencies on the above claims. If Examiner’s understanding or interpretation of the above claims is incorrect, Applicant should amend and/or provide remarks clarifying the intended subject matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As recited in claim 14, the auxiliary electrode “replacing” the working electrode would not include the limitation “the working electrode are driven to replenish the silver halide” as recited in claim 13, thus, claim 14 would not include all the limitations of the claim upon which it depends. Instead the claim could be amended to recite that the auxiliary electrode is driven in a separate period (i.e., “wherein the auxiliary electrode is configured to be driven to replenish the silver halide in a second replenishment period”).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0298104, cited by Applicant in the IDS filed 05/07/2021 and hereinafter Liu.
Regarding claims 13 and 20, Liu teaches a subcutaneously implanted biosensor (Fig. 6B) for measuring a physiological signal representative of a physiological parameter associated with an analyte (Abstract, paragraph 44), comprising: 
a working electrode (702) driven for measuring the physiological signal during a first measurement period (Figs. 10A-10B, counter/reference electrode has lower voltage (-200 mV) during measurement period; “electrochemical oxidation or reduction reactions on the sensor. These reactions are transduced to an electrical signal,” paragraph 48); 
a counter electrode including a silver and a silver halide having an initial amount (Ag/AgCl reference electrode 704 or Ag/AgCl pad 605; the term reference electrode also includes electrodes that function as both counter/reference electrodes, paragraph 28; initial amounts of Ag and AgCl are 1000 ng and 400 ng, respectively, paragraph 137), 
wherein the counter electrode consumes the silver halide in a consumption amount during the first measurement period (paragraph 29), and during a first replenishment period, the counter electrode and the working electrode are driven to replenish the silver halide (paragraphs 44-45, 138; Figs. 10A-10B show silver chloride is regenerated at a potential of +200mV).
The step limitations included in the apparatus claim seem to indicate a process for making the apparatus. As stated in MPEP 2113, the patentability of a product does not depend on its method of production and only the structure implied by the process steps are considered when assessing the patentability of the claim. The step limitations merely imply some amount of silver and silver halide, and Liu teaches a biosensor with an amount of silver and silver halide (total load of AgCl and Ag about 400 ng and 1000 ng, respectively, paragraph 137). The limitation of “a required replenishment amount range of the silver halide during the replenishment period is controlled to be sufficient to maintain an amount of the silver halide within a safe storage range” is interpreted as merely intended use (see 112(b) rejection above), and since Liu teaches the same structural components, the biosensor taught by Liu can be used in the intended way. Thus, Liu teaches all limitations of claim 13.
Regarding claim 17, a given amount of silver and silver chloride provided on an electrode will inherently have some length (see 605 in Fig. 6A and description in paragraph 132; see also Ag/AgCl layer 704 in Fig. 6B and description in paragraphs 37-38, 134).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of U.S. Patent Publication No. US 2018/0280691, hereinafter Ackermann.
Regarding claim 1, Liu teaches a method for determining a dimension of a counter electrode of a biosensor and for prolonging a usage lifetime of the biosensor (Abstract, paragraph 4-5), wherein the counter electrode comprises a silver and a silver halide (Ag/AgCl reference electrode 704; the term reference electrode also includes electrodes that function as both counter/reference electrodes, paragraph 28), the dimension is quantified based on an initial amount of the silver halide being sufficient to measure a physiological signal representative of a physiological parameter associated with an analyte in a living body (the biosensor comprises an initial amount of silver halide sufficient to measure a physiological signal, Figs. 10A-10B; initial amounts of Ag and AgCl are 1000 ng and 400 ng, respectively, paragraph 137), the biosensor is implanted subcutaneously into the living body and further includes a working electrode (702), and the silver halide is consumed during a measurement period and replenished during a replenishment period (Figs. 10A-10B; paragraphs 44-46), the method comprising the following steps of: 
defining a required consumption range of the silver halide during at least one of the measurement periods performed by the biosensor (the consumption range can be determined from a desired measurement period and the known AgCl dissolution loss rate, paragraph 46, 137; Liu teaches that the consumption amount can be the total amount of AgCl which leads to a noisy sensor signal, Figs. 10A-10B and 12) 
converting the initial amount into the dimension of the counter electrode (inherently an amount of Ag/AgCl will have some volume that has some dimension, Figs. 6A-6B); 
providing the counter electrode with at least the initial amount of the silver halide (paragraph 132, 137); 
measuring the physiological signal (paragraph 48); and 
replenishing the silver halide with a replenishment amount during the replenishment period (paragraphs 44-46).
Liu teaches or suggests all limitations of claim 1 except for step b (“determining the initial amount…”) and calculating a consumed amount of the silver halide during the measurement period (see interpretation under the 112(b) rejection above). Liu teaches a biosensor with a working electrode and Ag/AgCl counter/reference electrode, and as AgCl is depleted, the sensor signal becomes noisy (Figs. 10A-10B). Ackermann teaches analogous art comprising a method for renewing a silver chloride electrode in vivo, although the electrode is used in a nerve conduction system. Ackermann teaches that the AgCl consumed on the electrode can be calculated and maintained within a certain percentage (5%, 30%, 100%, etc.) of its initial starting mass to ensure that the AgCl is never fully depleted or saturated, which would result in deleterious reactions at the electrode (paragraphs 131, 139). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu to monitor and control the AgCl renewal amount within a certain percentage of its initial starting mass, as taught by Ackermann. Even though Liu and Ackermann teach electrodes for different applications, one would have been motivated to do so because Liu and Ackermann recognize the same problem of poor signals at the working electrode due to AgCl depletion, and by monitoring the AgCl amount to keep it within a certain range, stable sensing can be ensured, as indicated by Ackerman (paragraph 131). Furthermore, Liu teaches that replenishment intervals can be repeated multiple times (paragraph 46), so one would be able to implement more frequent replenishment of AgCl with predictable results. 
Thus, Liu in view of Ackerman teaches the claim 1 limitations of determining the initial amount based on a sum of an upper limit of the required consumption range (m2-m1, Fig. 1B) and a buffer amount (m1) so that a required replenishment amount of the silver halide during the replenishment period is safeguarded to be sufficient to maintain an amount of the silver halide within a safe storage range (ideally between m2 and m1; “in a preferred embodiment, the total charge delivered in Region 1 is equivalent to the total charge removed in Region 2,” paragraph 139), calculating a consumed amount of AgCl (“the area between the current amplitude and the x-axis (time) can be used to define the total charge delivered (or removed) from the electrode to allow for determination or predication and/or control of the electrode AgCl mass,” paragraph 139) and providing a buffer amount so that a required replenishment amount of the silver halide during the replenishment period is safeguarded to be sufficient to maintain an amount of the silver halide within a safe storage range (the amount of AgCl on the electrode can be maintained within a range of its starting mass, paragraph 131, so the unreacted mass m1 is a buffer amount; AgCl mass m1 is maintained on the electrode, paragraph 139, Fig. 1B). 
Regarding claim 2 (see interpretation under the 112(b) rejection above), Liu teaches the required consumption range is associated with measurement period of the physiological parameter (“having an Ag/AgCl reference electrode having an extended lifetime may be configured for monitoring the level of the analyte over a time period,” paragraph 49).  
Regarding claim 3, Liu teaches the required consumption range is adjusted based on a plurality of the measurement periods in a predetermined usage period of the biosensor (“an Ag/AgCl reference electrode having an extended lifetime may be configured for monitoring the level of the analyte over a time period which may range from minutes, hours, day, weeks, to months, or longer,” paragraph 49).  
Regarding claim 4, Liu in view of Ackermann teaches the buffer amount is larger than 0 (Ackermann teaches maintaining a mass m1 above zero, Fig. 1B, paragraph 139) and is adjusted based on a predetermined usage period of the biosensor (Ackermann teaches that the current and time period are monitored to allow for prediction and control of the electrode AgCl mass, paragraph 139).  
Regarding claim 5, Liu does not explicitly teach step d is completed before the biosensor is shipped out for sale; however, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to do so because depositing the Ag/AgCl on the electrode is done during fabrication (“the reference electrode…is fabricated via screen printing or electroplating,” paragraph 3), which must be completed before the device is configured for implantation and in situ renewal (“following implantation of at least a portion of the reference electrode subcutaneously in a patient, a portion of the AgCl present on the reference electrode…” paragraph 44). Since the deposition step must occur before the implantation step so that the reference electrode is suitable for sensing, it would be obvious to try to implement step d at a time point prior to use, such as before being shipped for sale.
Regarding claims 6 and 7, Liu in view of Ackermann teaches maintaining the amount of the silver halide within a safe storage range during the replenishment period by keeping a sum of the replenishment amount (m2-m1, Ackermann Fig. 1B, paragraph 139) and the initial amount (m2) subtracting therefrom the consumption amount (m2-m1) controlled within a range of the initial amount plus or minus a specific value (in the example shown in Ackerman fig. 1B, the amount of silver halide is maintained close to the initial amount; possible ranges are disclosed in Ackermann paragraph 131).  
Regarding claim 8, Liu in view of Ackermann teaches during the measurement period, applying a measurement voltage between the working electrode and the counter electrode to drive the working electrode to measure the physiological signal to obtain the physiological parameter during which the silver halide is consumed (see interpretation under the 112(b) rejection above; Liu teaches applying -200mV as a redox potential which consumes AgCl, paragraph 87, 98, Fig. 10A-10B, 12) stopping applying the measurement voltage, and during the replenishment period, applying a replenishment voltage (Liu teaches replenishment voltages between 50-500 mV, paragraphs 45, 140) between the counter electrode and the working electrode, thereby the silver halide gaining the replenishment amount (Liu Figs. 10A-10B, 12; Ackermann Fig. 1B).  
Regarding claims 10 and 11 (see interpretations under the 112(b) rejection above), Liu does not explicitly teach driving a second working electrode and second counter electrode for a second measurement and replenishment period. Liu does teach that additional electrodes can be disposed on the biosensor (“there may be more than one working electrode and/or reference electrode,” paragraph 64) and that measurement/replenishment cycling can be performed multiple times in an implantation period (paragraph 46). Ackermann teaches dual electrode embodiments where the electrodes are driven at opposite polarities such that there is always one active and one inactive electrode that is being reset for the active phase (Figs. 2-3; paragraphs 146-148).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu to have an additional working and reference/counter electrode pair such that the first pair can be driven at a first polarity and the second pair can be driven at an opposite polarity, as suggested by Ackermann. One would be motivated to do so because Ackermann teaches this arrangement allows for an active electrode to be maintained across the entire time period (“with this configuration a constant block can be maintained along the nerve N,” paragraph 146), and implementing this improvement in Liu would allow for a constant measurement signal to be maintained between both working electrodes in a time period. Even though Ackermann and Liu teach different fields of application, cycling electrode polarities between active and inactive replenishment phases are analogous to both, and one of ordinary skill in the art would have recognized Ackermann’s improvement to maintain an active phase using a dual electrode system could have implemented a similar variation in Liu.
Thus, Liu in view of Ackermann teaches claim 10 (as best as can be understood in light of the 112(b) rejection above), wherein the biosensor further comprises a second working electrode and a second counter electrode, the second counter electrode comprises a second silver and a second silver halide (the second working and reference/counter electrode being necessary to implement the improvement by Ackermann), and the method further comprises: during a second measurement period, applying the measurement voltage between the second working electrode and the second counter electrode to drive the second working electrode to measure the physiological signal; stopping applying the measurement voltage (the second measurement period can be concurrent with the first replenishment period in order to create the alternating polarities between each electrode pair so that the second electrode pair measures a signal as the first electrode pair is being replenished, as suggested by Ackermann); and during a second replenishment period, applying the replenishment voltage between the second counter electrode and the second working electrode, thereby the second silver halide of the second counter electrode being replenished (the second replenishment period can be concurrent with a subsequent measurement period in order to create the alternating polarities between each electrode pair so that the second electrode pair is replenished as the first electrode pair is active, as suggested by Ackermann);.  
Regarding claim 11 (see interpretation under the 112(b) rejection above) , Liu in view of Ackermann teaches the biosensor further comprises a second working electrode and a second counter electrode, the second counter electrode comprises a second silver and a second silver halide (the second working and reference/counter electrode being necessary to implement the improvement by Ackermann), and the method further comprises: during a second measurement period, applying the measurement voltage between the working electrode and the counter electrode to drive the working electrode to measure the physiological signal; stopping applying the measurement voltage; and during a second replenishment period, applying the replenishment voltage between the counter and the working electrode, thereby the silver halide or second silver halide on the counter electrode being replenished (the claim scope encompasses cycling the first electrode pair through additional measurement and replenishment steps, and Liu teaches repeating such steps over an implantation time, paragraph 46, Fig. 10A-10B, 12).  
Regarding claim 12, Liu teaches a method for determining a dimension of a counter electrode of a biosensor and for prolonging a usage lifetime of the biosensor (Abstract, paragraph 4-5), wherein the counter electrode comprises a silver and a silver halide (Ag/AgCl reference electrode 704; the term reference electrode also includes electrodes that function as both counter/reference electrodes, paragraph 28), the dimension is quantified based on an initial amount of the silver halide being sufficient to measure a physiological signal representative of a physiological parameter associated with an analyte in a living body (the biosensor comprises an initial amount of silver halide sufficient to measure a physiological signal, Figs. 10A-10B; initial amounts of Ag and AgCl are 1000 ng and 400 ng, respectively, paragraph 137), the biosensor is implanted subcutaneously into the living body and further includes a working electrode (702), and the silver halide is consumed during a measurement period and replenished during a replenishment period (Figs. 10A-10B; paragraphs 44-46), the method comprising the following steps of: 
a. defining a required consumption range of the silver halide during at least one of the measurement periods performed by the biosensor (the consumption range can be determined from a desired measurement period and the known AgCl dissolution loss rate, paragraph 46, 137; Liu teaches that the consumption amount can be the total amount of AgCl which leads to a noisy sensor signal, Figs. 10A-10B and 12); 
c. converting the initial amount into the dimension of the counter electrode (inherently an amount of Ag/AgCl will have some volume that has some dimension, Figs. 6A-6B); 
d. providing the counter electrode with at least the initial amount of the silver halide (paragraph 132, 137);
e. measuring the physiological signal (paragraph 48); and 
f. replenishing the silver halide with a replenishment amount during the replenishment period (paragraphs 44-46),
wherein the step d is implemented before the step e after the biosensor is implanted (“the reference electrode…is fabricated via screen printing or electroplating,” paragraph 3; “following implantation of at least a portion of the reference electrode subcutaneously in a patient, a portion of the AgCl present on the reference electrode…” paragraph 44; the deposition of AgCl inherently must occur before the implantation step so that there is AgCl present during implantation).
Liu teaches or suggests all limitations of claim 12 except for step b (“determining the initial amount…”) and calculating a consumed amount of the silver halide during the measurement period (see interpretation under the 112(b) rejection above). Liu teaches a biosensor with a working electrode and Ag/AgCl counter/reference electrode, and as AgCl is depleted, the sensor signal becomes noisy (Figs. 10A-10B). Ackermann teaches analogous art comprising a method for renewing a silver chloride electrode in vivo, although the electrode is used in a nerve conduction system. Ackermann teaches that the AgCl consumed on the electrode can be calculated and maintained within a certain percentage (5%, 30%, 100%, etc.) of its initial starting mass to ensure that the AgCl is never fully depleted or saturated, which would result in deleterious reactions at the electrode (paragraphs 131, 139). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu to monitor and control the AgCl renewal amount within a certain percentage of its initial starting mass, as taught by Ackermann. Even though Liu and Ackermann teach electrodes for different applications, one would have been motivated to do so because Liu and Ackermann recognize the same problem of poor signals at the working electrode due to AgCl depletion, and by monitoring the AgCl amount to keep it within a certain range, stable sensing can be ensured, as indicated by Ackerman (paragraph 131). Furthermore, Liu teaches that replenishment intervals can be repeated multiple times (paragraph 46), so one would be able to implement more frequent replenishment of AgCl with predictable results. 
Thus, Liu in view of Ackerman teaches the claim 12 limitations of determining the initial amount based on a sum of an upper limit of the required consumption range (m2-m1, Fig. 1B) and a buffer amount (m1) so that a required replenishment amount of the silver halide during the replenishment period is safeguarded to be sufficient to maintain an amount of the silver halide within a safe storage range (ideally between m2 and m1; “in a preferred embodiment, the total charge delivered in Region 1 is equivalent to the total charge removed in Region 2,” paragraph 139), calculating a consumed amount of AgCl (“the area between the current amplitude and the x-axis (time) can be used to define the total charge delivered (or removed) from the electrode to allow for determination or predication and/or control of the electrode AgCl mass,” paragraph 139) and providing a buffer amount so that a required replenishment amount of the silver halide during the replenishment period is safeguarded to be sufficient to maintain an amount of the silver halide within a safe storage range (the amount of AgCl on the electrode can be maintained within a range of its starting mass, paragraph 131, so the unreacted mass m1 is a buffer amount; AgCl mass m1 is maintained on the electrode, paragraph 139, Fig. 1B). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 13 above, in view of Ackermann.
Liu does not explicitly teach driving a second working electrode and second counter electrode for a second measurement and replenishment period. Liu does teach that additional electrodes can be disposed on the biosensor (“there may be more than one working electrode and/or reference electrode,” paragraph 64) and that measurement/replenishment cycling can be performed multiple times in an implantation period (paragraph 46). Ackermann teaches an analogous method for regenerating AgCl on electrodes with a dual electrode embodiments where the electrodes are driven at opposite polarities such that there is always one active and one inactive electrode that is being reset for the active phase (Figs. 2-3; paragraphs 146-148).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Liu to have an additional working and reference/counter electrode pair such that the first pair can be driven at a first polarity and the second pair can be driven at an opposite polarity, as suggested by Ackermann. One would be motivated to do so because Ackermann teaches this arrangement allows for an active electrode to be maintained across the entire time period (“with this configuration a constant block can be maintained along the nerve N,” paragraph 146), and implementing this improvement in Liu would allow for a constant measurement signal to be maintained between both working electrodes in a time period. Even though Ackermann and Liu teach different fields of application, cycling electrode polarities between active and inactive replenishment phases are analogous to both, and one of ordinary skill in the art would have recognized Ackermann’s improvement to maintain an active phase using a dual electrode system could have implemented a similar variation in Liu.
Thus, Liu in view of Ackermann teaches claim 15 (as best as can be understood in light of the 112(b) rejection above), wherein the biosensor further comprises a second working electrode and a second counter electrode, the second counter electrode comprises a second silver and a second silver halide (the second working and reference/counter electrode being necessary to implement the improvement by Ackermann), wherein: during a second measurement period, applying the measurement voltage between the second working electrode and the second counter electrode to drive the second working electrode to measure the physiological signal (the second measurement period can be concurrent with the first replenishment period in order to create the alternating polarities between each electrode pair so that the second electrode pair measures a signal as the first electrode pair is being replenished, as suggested by Ackermann); and during a second replenishment period, applying the replenishment voltage between the second counter electrode and the second working electrode, thereby the second silver halide of the second counter electrode being replenished (the second replenishment period can be concurrent with a subsequent measurement period in order to create the alternating polarities between each electrode pair so that the second electrode pair is replenished as the first electrode pair is active, as suggested by Ackermann);.  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 17 above, and further in view of U.S. Patent No. 6,002,954, hereinafter Van Antwerp.
Regarding claim 19, Liu teaches the sensor has short implantation end (Fig. 5A, insertion tip 530), but does not teach particular length of the end. Van Antwerp discloses analogous art comprising an implantable glucose sensor system (col. 3, lines 17-22). Van Antwerp teaches the system is preferably implanted subcutaneously at a depth of 1-2 mm which allows for easy implantation between the dermis and the subcutaneous fat layer and for perfusion of capillary blood to the sensor (col. 4, lines 42-42-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Liu such that the length of the implantation end inserts to a depth of 1-2 mm, as taught by Van Antwerp. One would have been motivated to do so because Liu does not teach a specific depth for subcutaneous placement, and Van Antwerp teaches that placement of a sensor 1-2 mm below the skin surface is ideal due to the ease of the procedure and allows for sensing of glucose in a body fluid. Liu discloses glucose as an exemplary analyte, thus this modification could be carried out with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/945,239 (reference application), hereinafter ‘239 in view of Liu. Co-pending claim 20 is dependent on and includes the limitations of co-pending claim 18. ‘239 has been published with Publication No. US 2021/0030342. Line number citations of ‘239 are based on the claims as filed on 07/31/2020. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding instant claims 13 and 20, ‘239 teaches an implanted biosensor (“implantation micro biosensor,” co-pending claim 18, line 1) for measuring a physiological signal representative of a physiological parameter associated with an analyte (“a physiological signal associated with an analyte in a living body,” co-pending claim 18, lines 2-4), comprising: 
a working electrode driven for measuring the physiological signal during a first measurement period (“two working electrodes…one of the two working electrodes is driven for an oxidation reaction to measure the physiological signal to obtain the physiological parameter within a specific measurement period,” co-pending claim 18, lines 7-11); 
a counter electrode including a silver and a silver halide having an initial amount (“each of the counter electrodes includes a second signal sensing section…having a silver and silver halide, and the silver halide has an initial amount,” co-pending claim 18, lines 12-15), 
wherein the counter electrode consumes the silver halide in a consumption amount during the first measurement period (“is consumed with a consumption amount within the specific measurement period,” co-pending claim 18, lines 15-16), and during a first replenishment period, the counter electrode being driven to replenish the silver halide (“one of the counter electrodes is driven within a replenishment period, thereby the silver halide of a replenishment amount being replenished to the driven counter electrode,” co-pending claim 18, lines 17-20).
As stated before, the step limitations included in the apparatus claim seem to indicate a process for making the apparatus. The patentability of a product does not depend on its method of production and only the structure implied by the process steps are considered when assessing the patentability of the claim. Since ‘239 teaches the same structural components, the biosensor taught by ‘239 is patentable indistinct from the instant claim 1. Furthermore, ‘239 also teaches that a required replenishment amount range of the silver halide during the replenishment period is controlled to be sufficient to maintain an amount of the silver halide within a safe storage range (“a guarding value…is controlled within a range of the original amount plus or minus a specific value,” co-pending claim 18, lines 20-23).
‘239 explicitly teaches all limitations of instant claim 13, except that both the counter and working electrodes are driven to replenish the silver halide. ‘239 only discloses that the counter electrode is driven during the replenishment step. Liu teaches analogous art comprising a biosensor with a working electrode and a reference/counter electrode with Ag and AgCl. Liu teaches using the working electrode as a reference electrode during the replenishment step (Fig. 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ‘239 such that the counter electrode is driven with the working electrode during the replenishment step, as taught by Liu (Fig. 12). One would be motivated to do so because such an arrangement was known in the art in order to replenish AgCl on a counter electrode, and the result would be predictable.
Regarding instant claim 14 (as best as can be understood under the 112(b) rejection above), ‘239 teaches an auxiliary electrode (the second working electrode can be considered an auxiliary electrode, co-pending claim 18, line 7), wherein the auxiliary electrode is configured to be driven to replenish the silver halide during a second replenishment period (“two adjacent measurement periods…one of the two working electrodes and one of the two counter electrodes are driven within the former measurement period, and one of the two working electrodes is driven within the latter measurement period,” co-pending claim 20, lines 4-8). Co-pending claim 20 does not explicitly recite a second replenishment period (as interpreted under the 112(b) rejection above), however, co-pending claim 18 recites that a replenishment period follows whenever a physiological parameter is obtained (lines 17-20). Since a latter measurement period is recited, then there must be a latter replenishment period, and the second working electrode can be driven (as suggested in view of Liu) with the counter electrode during a latter replenishment period.
Regarding instant claims 15 and 16, ‘239 in view of Liu teaches a second working electrode and a second counter electrode having a second silver and a second silver halide (co-pending claim 18), wherein: during a second measurement period, the second working electrode and the second counter electrode are driven to measure the physiological signal; and during a second replenishment period, the second working electrode and the second counter electrode are driven to replenish the second silver halide on the second counter electrode (the scope of co-pending claims 18 and 20 encompasses any combination of the working electrodes and counter electrodes in a measurement or replenishment period).  
Regarding instant claims 17-19, ‘239 teaches the counter electrode has a length defined based on the initial amount (“each of the counter electrodes includes a second signal sensing section having a size,” claim 18, lines 12-13; “the size of the two counter electrodes is so adjusted that the amount of the silver halide is maintained in a safe range,” claim 20, lines 1-3) and the length is not greater than 6 mm (claim 20, line 4). The limitation “so that the biosensor can be implanted vertically to a skin of the living body,” as recited in instant claim 18, is interpreted as intended use, and since the biosensor taught by ‘239 is configured for implantation and comprises the same length, ‘239 is considered to claim the same subject matter.
Although there are additional limitations that are recited in the co-pending claim(s) and not in the instant claim(s), the more specific co-pending claim(s) still anticipate the instant claim(s). Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claim(s) 13-20 are not patentably distinct from co-pending claim(s) 20. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 16 would be allowable if a terminal disclaimer is filed to obviate the double patenting rejection over co-pending application ‘239 and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Liu teaches a counter electrode and combined reference/counter electrodes. Liu teaches driving reference/counter electrodes against the working electrode (Fig. 12), and does not suggest using any other electrode as reference during the replenishment step.
Ackermann teaches embodiments with additional electrodes including a reference electrode (122, Fig. 1I) to measure against the driven electrode 104 (paragraph 145) and a dual electrode system that are driven at opposite polarities such that one electrode is always active with the other being in a replenishment mode (Figs. 2-3; paragraphs 146-148). However, while Ackermann teaches cycling dual electrodes at opposite polarities to maintain a constant current block, Ackermann does not teach or suggest combinations of electrode pairs to cycle at opposite polarities. 
Liu in view of Ackermann suggests using two electrode pairs so as to always have an active AgCl electrode and inactive AgCl electrode that is being replenished, as taught by Ackerman paragraph 146-148. However, there is no explicit teaching or suggestion to drive a first working electrode with a reference/counter electrode in a measurement step and then using a different electrode with the same reference/counter electrode in a replenishment step.
Marquant (WO 2016/202722) teaches generating silver chloride between a first and second electrode during a preparation phase and then consuming the silver chloride between the same two electrodes in a detection phase (Figs. 1A-1B; pg. 11, lines 25-16 - pg. 12, lines 1-21). Marquant does not explicitly teach or suggest alternative electrodes to replace the working electrode in any of the generating, regenerating, or measurement steps.
Regarding claims 9 and 14, the prior art does not teach or suggest, in combination with all other claim limitations an auxiliary electrode configured to be driven with the counter electrode in order to replenish a silver halide to the counter electrode.
Regarding claim 16, the prior art does not teach or suggest, in combination with all other claim limitations, driving the first working electrode and the second counter electrode to measure the physiological signal in a second measurement period; and during a second replenishment period, driving the second working electrode and the second counter electrode to replenish the silver halide on the second counter electrode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791